Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.
Claims 1-14, 16-20 are pending.  Claims 16-17 are withdrawn.  Claims 19-20 are newly added.
Claims 1-14, 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al in view of Elia in view of Nodera.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al in view of Elia in view of Nodera in view of Morishita et al.
Claims 1-14, 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al in view of Elia in view of Nodera.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US Patent Application 2016/0247594) in view of Elia (US Patent Application 2008/0176088 .
Regarding claims 1-14, 18-20, Nakai et al teaches a resin composite material comprising a resin and plurality of CNTs that provide excellent electrical conductivity, heat conductivity and mechanical strength (Paragraphs 1-2).  Nakai et al further teaches the MWNT having a thermal starting decomposition temperature of 500C or more and generate a residue in the amount of 1% or less after thermal decomposition at 900C (Paragraph 28).  Nakai et al further teaches the MWNT having an outermost diameter of 5-35nm and length of 100nm or more (Paragraphs 26, 28).  Nakai et al further teaches the resin includes polyethylene, polyester, polycarbonate or polyacrylate (Paragraph 30).  Nakai et al further teaches a composite comprising about 3.7wt% carbon nanotubes (Paragraph 59).  Nakai et al further teaches less than 2% by volume of CNT in the resin (Paragraph 7).  Nakai et al further teaches the CNTs are those having good linear shape and subjected to a nanodispersion treatment in order to form an enhanced dispersion of the CNTS in the composite; the CNTs are dispersed by kneading with a resin (Paragraphs 23, 40-42, 44, 55).  Nakai et al further teaches the electrical conductivity/volume resistivity of the resin composite material is even in microscopic regions (Paragraph 57).  Nakai et al further teaches the resistivity of a composite material is measured at a plurality of points on a surface of a test piece the ratio is 4 or less (which satisfies claimed ratio of maximum value to minimum value of the surface resistance of 1X102 or less or 1X10 or less) (Paragraph 22).  Nakai et al further teaches the composite materials can be used for producing motor vehicle articles (Paragraph 2).  However, Nakai et al fails to specifically disclose glass fiber, phosphate ester derivative, weight ratio of carbon nanotube to phosphate ester derivative, 0.1-2wt% carbon nanotubes, 
In the same field of endeavor, Elia et al teaches thermoplastic polymer compositions and films/coatings made therefrom (Abstract) comprising thermoplastic polymer, glass fibers having a length of 2-7mm as a reinforcing agent, carbon nanotubes and flame retardants (Abstract, Paragraphs 28-31).  Elia further teaches the thermoplastic polymer film on a surface of molded part (Paragraphs 7-8) wherein the composite can be used for bodies/articles of an oven or printer (Paragraph 49). 
In the same field of endeavor, Nodera teaches a thermoplastic resin composition comprising 100 parts of a thermoplastic resin and carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy (Abstract, Paragraphs 28, 31).  Nodera further teaches phosphate esters such as trimethyl phosphate and phosphines (Paragraphs 183, 191, 221).  Nodera further teaches the carbon nanotubes can be micro-coils (which satisfies claimed rigid random coil) (Paragraph 160).  
With regard to the glass fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glass fiber in Nakai et al in view of Elia et al in order to provide an additional reinforcing agent to the composite as taught in Elia et al.
With regard to the phosphate ester derivative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phosphate ester derivative in Nakai et al and Elia in view of Nodera in order to provide high prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to the weight ratio of carbon nanotube to phosphate ester derivative, Nakai et al teaches about 3.7wt% carbon nanotubes and Nodera teaches 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy; which overlaps the instantly claimed 1:3-15 ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to coiled carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided coiled carbon nanotubes in Nakai et al in view of Nodera in order to provide multiple carbon nanotubes together in the nanocomposite.
With regard to 0.1-2wt% carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.1-2wt% of carbon nanotubes in Nakai et al as Nakai et al teaches about 3.7wt% in Example 1 and teaches less than 2vol% where Example 1 was set to 2vol%; hence, less than 2vol% overlaps the claimed range of 0.1-2wt%.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes as instantly claimed as Nakai et al encompasses MWNT having an outermost diameter of 5-35nm and length of 100nm or more and it would only be obvious to the ordinary artisan to provide maximum and average lengths and diameters within these ranges (Paragraphs 26, 28).  With regard to the aspect ratio, it would only be obvious to the ordinary artisan to optimize the aspect ratio of the carbon nanotubes as Nakai et al teaches increased aspect ratio of the CNTs provides the enhanced electrical conductivity and physical properties (Paragraph 26).
With regard to the tensile strength of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the tensile strength of the composition of Nakai et al, Elia and Nodera to have a tensile strength within the ranges as claimed it is well known in the art that carbon nanotubes have a tensile strength of higher than 1050 kg/cm3.  Moreover, Elia teaches coatings with a tensile modulus of at least 11GPa (Paragraph 33).  
With regard to the thermal deformation of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal deformation of the nanocomposite of Nakai et al, Elia and Nodera to have a thermal deformation within the ranges as claimed because Nakai et al, 
With regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the claimed ratio of maximum value to minimum value of the surface resistance of measured according to ASTM D257 is 1X102 or less or 1X10 or less in Nakai et al, Elia and Nodera because Nakai et al teaches the electrical conductivity/volume resistivity of the resin composite material is uniform even in microscopic regions and the resistivity of a composite material is measured at a plurality of points on a surface of a test piece the ratio is 4 or less (Paragraph 22)

In the alternative, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US Patent Application 2016/0247594) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089734 (already of record)) as applied to claims 1-14, 18 above, and in further view of Morishita et al (US Patent Application 2012/0053288 (already of record)).
Regarding claim 7, Nakai et al, Elia and Nodera disclose the invention substantially as claimed.  Nakai et al, Elia and Nodera teach the features above.  However, Nakai et al, Elia and Nodera fail to specifically disclose the claimed aspect ratio of the carbon nanotubes.
In the same field of endeavor, Morishita et al teaches nanocomposites comprising nanostructures such as carbon nanotubes (Abstract, Paragraph 22) wherein high aspect ratio of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed carbon nanotube aspect ratio in Nakai et al, Elia and Nodera in view of Morishita et al in order to provide a nanocomposite with in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength as taught in Morishita et al.

Claims 1-14, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US Patent Application 2012/0053288 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089734 (already of record)).
Regarding claims 1-14, 18, Morishita et al teaches a nanocomposite comprising a nanostructure that is excellent in dispersability in an aqueous solvent (Abstract, Paragraph 11).  Morishita et al further teaches the nanostructure can be a SWNT or MWNT (Paragraph 27) having an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength (Paragraphs 24-25).  Morishita et al further teaches adsorbing a copolymer to the nanostructure, the nanostructure can be uniformly dispersing in a resin and solvent (Paragraph 
In the same field of endeavor, Elia et al teaches thermoplastic polymer compositions (Abstract) comprising thermoplastic polymer, glass fibers having a length of 2-7mm as a reinforcing agent, carbon nanotubes and flame retardants (Abstract, Paragraphs 28-31).  Elia et al further teaches a thermoplastic polymer such as a polyester, polycarbonate, polyarylate, polyamide and polyethylene (Paragraph 11).  Elia further teaches the thermoplastic polymer film on a surface of molded part (Paragraphs 7-8) wherein the composite can be used for electronic devices/articles (Paragraph 49). 
In the same field of endeavor, Nodera teaches a thermoplastic resin composition comprising 80-99.95 parts thermoplastic resin and 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant per 100 parts of thermoplastic resin and carbon nanotubes in order to provide high flame retardancy (Abstract, Paragraphs 28-31).  Nodera further teaches phosphate esters such as trimethyl phosphate and phosphines 
With regard to the glass fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glass fiber in Morishita et al in view of Elia et al in order to provide an additional reinforcing agent to the composite as taught in Elia et al.
With regard to the phosphate ester derivative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phosphate ester derivative in Morishita et al and Elia in view of Nodera in order to provide high flame retardancy in the composition Morishita et al and Elia as taught in Nodera.  Moreover, Elia already encompasses the incorporation of a flame retardant in the composition.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to the weight ratio of carbon nanotube to phosphate ester derivative, Nodera teaches 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy; which overlaps the instantly claimed 1:3-15 ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to coiled carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided coiled carbon nanotubes in Morishita et al in view of Nodera in order to provide multiple carbon nanotubes together in the nanocomposite.
With regard to the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes as instantly claimed because Morishita et al teaches an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength and it would only be obvious to the ordinary artisan to provide maximum and average lengths and diameters within these ranges (Paragraphs 26, 28).  
3.  Moreover, Elia teaches coatings with a tensile modulus of at least 11GPa (Paragraph 33).  
With regard to the thermal deformation of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal deformation of the nanocomposite of Morishita et al, Elia and Nodera to have a thermal deformation within the ranges as claimed because Morishita et al, Elia and Nodera encompasses a similar composite comprising overlapping amounts of the components of the instant claimed and having a carbon nanotube at a decomposition temperature of greater than 600C; hence, it is expected for the composition to  have a thermal deformation temperature of 95°C or more.  
With regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the claimed ratio of maximum value to minimum value of the surface resistance of measured according to ASTM D257 is 1X102 or less or 1X10 or less in Morishita et al, Elia and Nodera because Morishita et al teaches the nanostructure can be uniformly dispersing in a resin and solvent; mixing the nanostructure and copolymer and resin and/or additive by melt-kneading and is uniformly mixed (Paragraphs 78, 88, 90), hence, the ratio of surface resistance is expected to be the similar throughout the composition.  Moreover, Morishita et al, Elia and Nodera encompasses a . 
Response to Amendment
The declaration under 37 CFR 1.132 filed October 22, 2020 is insufficient to overcome the rejection of claims 1-14, 18-20 based upon the obviousness rejection as set forth in the last Office action because:  Applicant argues that it is well understood in the art that the term "thermal decomposition temperature" is when the material beings to undergo decomposition by measuring by TGA.  The Examiner respectfully disagrees as the "thermal decomposition temperature" is not only restricted to when the first loss of mass is detected.  The thermal decomposition temperature of a material can correspond to a range or multiple temperatures at which the most significant reductions in mass are detected.  Applicant further argues that Nakai only teaches an example of making of carbon nanotubes by heating at a temperature at 700°C and the instant invention teaches forming carbon nanotubes using a reaction temperature of 900°C.  The Examiner respectfully disagrees with the above argument because a reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).  Moreover, the claims are drawn to the composite and not the method of making the composite.  With regard to Applicants arguments of unexpected results, the Examiner respectfully disagrees because the examples in the specification are not commensurate in scope with the instant claims.  Moreover, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  With regard to Applicants arguments that carbon nanotubes cannot be perfectly uniformly dispersed within a resin, the Examiner respectfully disagrees as the instant claims do not recite perfect uniformity, the instant claims recite less than 1x102 or 1X10.
Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive. 

With respect to Applicant arguments regarding the process to make the carbon nanotubes in Nakai et al is different from the claimed invention, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  
Moreover, with regard to Applicants claimed of criticality /unexpected results in Tables 1 and 2, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Moreover, the claims are not commensurate in scope with the instant claims.  It has been held that to overcome a In re Greenfield, 197 USPQ 227.
Applicant further argues that Nakai et al fails to disclose the ratio of maximum to minimum values of the surface resistance.  The Examiner respectfully disagrees with the above argument because Nakai et al teaches the electrical conductivity or volume resistivity of the composite material is uniform even in microscopic regions, therefore, the resistivity on the surface is necessarily uniform.  Nakai et al further teaches the resistivity of a composite material is measured at a plurality of points on a surface of a test piece the ratio is 4 or less (Paragraph 22).  With respect to the obviousness rejection over Morishita et al in view of Elia in view of Nodera, Applicant argues that the references fail to explicitly disclose the claimed ratio of maximum to minimum values of surface resistance.  The Examiner respectfully disagrees with the above argument because as recited in the previous office action, with regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the ratio Morishita et al, Elia and Nodera because Morishita et al teaches the nanostructure can be uniformly dispersing in a resin and solvent; mixing the nanostructure and copolymer and resin and/or additive by melt-kneading and is uniformly mixed (Paragraphs 78, 88, 90), hence, the ratio of surface resistance is expected to be the same throughout the composition.  Hence, it is clear that the rejection is based upon obviousness and not inherency.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP 716.02.  This concept would only be obvious to one of ordinary skill in the art and the instant 2 or less or 1X10 or less, whereas perfect uniformity would require the lower and upper value of the resistance to be the same exact value.  Applicant further argues that there is no basis to assume the two fundamentally different material would possess the same surface resistivity.  The Examiner respectably disagrees with the above argument because the instant claims to not recite a specific measurement of the surface resistivity, the claims only limit the difference between the upper and lower measurement to be less than 1x102 or 1X10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 13, 2021